Francis E. Sweeney, Sr., J.
According to the complaint, on May 15, 1996, Leonard J. Bailey, appellee, an employee of appellant Republic Engineered Steels, Inc. (“Republic”), was operating a tow motor when he accidentally ran over and killed a coworker. As a result of the accident, appellee received treatment for severe depression. Appellee filed an application with the Bureau of Workers’ Compensation, appellant, seeking compensation for his depression. The claim was denied at all administrative levels by the Industrial Commission based upon a determination that Bailey had not sustained an injury as defined in R.C. 4123.01(C). Pursuant to R.C. 4123.512, appellee appealed the denial of his claim to the Stark County Court of Common Pleas.
Republic filed a Civ.R. 12(B)(6) motion to dismiss the action, arguing that Bailey had not suffered a compensable injury under R.C. 4123.01(C)(1). The trial court agreed and granted the motion to dismiss.
Appellee appealed to the Fifth District Court of Appeals. The court of appeals reversed the trial court. In doing so, the appellate court construed R.C. 4123.01(C)(1) as including psychiatric conditions that arise from a third party’s compensable injury or occupational disease.1
*39Upon motion, the court of appeals certified a conflict to this court, finding that its interpretation of R.C. 4123.01(C)(1) conflicts with a decision from the Second District in Neil v. Mayfield (July 22, 1988), Montgomery App. No. 10881, unreported, 1988 WL 76179.
This case is now before this court upon our determination that a conflict exists (case No. 99-2296, 88 Ohio St.3d 1435, 724 N.E.2d 811) and upon the allowance of a discretionary appeal (case No. 99-2174, 88 Ohio St.3d 1437, 724 N.E.2d 812).
The question certified by the court of appeals is “[w]hether a psychiatric condition arising from a compensable injury or occupational disease suffered by a third party is compensable under R.C. 4123.01(C)(1).” For the reasons that follow, we find that a psychiatric condition of an employee arising from a compensable injury or occupational disease suffered by a third person is compensable under R.C. 4123.01(C)(1). We affirm the judgment of the court of appeals.
The statute at issue is R.C. 4123.01(C)(1). This statute defines the term “injury,” as that word is used in Ohio’s workers’ compensation laws, as:
“ ‘Injury’ includes any injury, whether caused by external accidental means or accidental in character and result, received in the course of, and arising out of, the injured employee’s employment. ‘Injury’ does not include:
“(1) Psychiatric conditions except where the conditions have arisen from an injury or occupational disease.”* 2
The primary goal in statutory interpretation is to give effect to the intent of the legislature. Christe v. GMS Mgt. Co., Inc. (2000), 88 Ohio St.3d 376, 377, 726 N.E.2d 497, 499. In determining legislative intent, the court first looks to the language of the statute. Provident Bank v. Wood (1973), 36 Ohio St.2d 101, 105, 65 O.O.2d 296, 298, 304 N.E.2d 378, 381. In considering the statutory language, it is the duty of the court to give effect to the words used in a statute, not to *40delete words used or to insert words not used. Cleveland Elec. Illum. Co. v. Cleveland (1988), 37 Ohio St.3d 50, 524 N.E.2d 441, paragraph three of the syllabus. If the meaning of the statute is unambiguous and definite, it must be applied as written. State ex rel. Savarese v. Buckeye Local School Dist. Bd. of Edn. (1996), 74 Ohio St.3d 543, 545, 660 N.E.2d 463, 465.
The plain reading of the statute reveals that the intent of the General Assembly is to limit claims for psychiatric conditions to situations where the conditions arise from an injury or occupational disease. However, R.C. 4123.01(C)(1) does not specify who must be injured or who must sustain an occupational disease. If we were to construe the statute as requiring that the compensable injury must be suffered by the claimant, we would be inserting words into the statute. Thus, whether R.C. 4123.01(C)(1) includes psychiatric conditions arising from physical injuries sustained by third parties is not a question that can be answered from the plain language of the statute.
Where the words of a statute are ambiguous, interpretation is necessary. State ex rel. Celebrezze v. Allen Cty. Bd. of Commrs. (1987), 32 Ohio St.3d 24, 27, 512 N.E.2d 332, 335. Ambiguity exists if the language of the statute is susceptible of more than one reasonable interpretation. State ex rel. Toledo Edison Co. v. Clyde (1996), 76 Ohio St.3d 508, 513-514, 668 N.E.2d 498, 504.
In determining legislative intent when faced with an ambiguous statute, the court may consider several factors, including the object sought to be obtained, circumstances under which the statute was enacted, the legislative history, and the consequences of a particular construction. R.C. 1.49; State v. Jordan (2000), 89 Ohio St.3d 488, 492, 733 N.E.2d 601, 605. Along with these statutory construction principles, we must also apply the directive found in R.C. 4123.95 to liberally construe the workers’ compensation laws in favor of employees. A liberal construction has been defined as giving “generously all that the statute authorizes,” and “adopting the most comprehensive meaning of the statutory terms in order to accomplish the aims of the Act and to advance its purpose, with all reasonable doubts resolved in favor of the applicability of the statute to the particular case. Interpretation and construction should not result in a decision so technical or narrow as to defeat the compensatory objective of the Act.” Fulton, Ohio Workers’ Compensation Law (2 Ed.1998) 9, Section 1.7. We now turn to a discussion of those relevant factors.
The foundation for Ohio’s workers’ compensation system is the Ohio Constitution. In 1912, the Ohio Constitution was amended to adopt an enabling provision authorizing the enactment of legislation for the compensation of workers injured in the workplace. See Section 35, Article II of the Ohio Constitution. “[L]aws may be passed * * * determining the terms and conditions upon which payment shall be made therefrom.” In accordance with this mandate, the General *41Assembly promulgated the Ohio Workers’ Compensation Act, R.C. Chapter 4123. “ ‘[FJounded upon wise, beneficent and humanitarian principles,’ workers’ compensation provides in the interests of justice a salutary measure designed for the protection of those unfortunate enough to suffer work-related injuries. The polestar of the system is the welfare of the workers.” Fulton, supra, at 2, Section 1.1, quoting Suez v. Young (1963), 118 Ohio App. 415, 418, 25 O.O.2d 315, 316, 195 N.E.2d 117, 120. Thus, it has succinctly been said that the purpose of the Act is to protect employees against risks and hazards incident to the performance of their work. Phelps v. Positive Action Tool Co. (1986), 26 Ohio St.3d 142, 144, 26 OBR 122, 123, 497 N.E.2d 969, 971.
The workers’ compensation system was enacted to replace the unsatisfactory common-law remedies available to those injured in the workplace. Indus. Comm. v. Weigandt (1921), 102 Ohio St. 1, 7, 130 N.E. 38, 39-40. The Act reflected a growing public sentiment that employees should receive compensation for work-related injuries and that compensation should be regarded as a charge upon the business in which the employee worked. Fulton, supra, at 3, Section 1.2. The cost of the system was and is taxed to the employer as an expense involved in carrying on a business. Village v. Gen. Motors Corp. (1984), 15 Ohio St.3d 129, 131, 15 OBR 279, 280, 472 N.E.2d 1079, 1081. The Workers’ Compensation Act is a product of compromise between employers and employees. The compromise is that if there is an event arising out of workplace requirements, which event is the proximate cause of a worker’s injury, that worker should be afforded the protections of a compensable claim. In exchange, the employer is granted immunity from civil suit. The Act provides the statutory mechanism for providing cash-wage benefits and medical care to victims of work-connected injuries and for allocating the ultimate cost of such injuries to consumers by augmenting the cost of goods or services that are a product of that work in order to reimburse employers for a prescribed insurance premium. Fulton, supra, Section 1.2.
After a consideration of the above, we conclude that the legislature’s intent was to allow compensation in cases where an employee suffers a mental injury caused by a coworker’s physical injury. This construction of the statute fulfills the compensatory objective and humanitarian nature of the Act. In fact, to deny coverage to a claimant who has suffered a psychiatric injury as a result of a physical injury to a coworker would frustrate the very purpose of the Act, which is to compensate workers who are injured as a result of the requirements of their employment. In addition, a contrary reading of the statute would eviscerate the “benefit of the bargain” compromise component of the workers’ compensation system.
We also reject Republic’s arguments that other provisions of the Act support its position that Bailey’s injury is not compensable. Republic points to the *42noncompensability of self-inflicted injuries, injuries caused by intoxication or controlled substances, and suicide claims, among others. See R.C. 4123.54(A) and (B). However, these injuries are clearly outside the scope of an employee’s duties in the workplace and are obviously not compensable. In contrast, where an employee witnesses or accidentally causes a coworker’s injury and develops a psychiatric condition as a result, the injury is sustained within the scope of employment. Under these circumstances, it would be nonsensical to deny compensation for this type of injury.
Accordingly, we hold that a psychiatric condition of an employee arising from a compensable injury or occupational disease suffered by a third party is compensable under R.C. 4123.01(C)(1). Applying our holding to the facts of this case, which we accept as true according to Civ.R. 12(B)(6), Taylor v. London (2000), 88 Ohio St.3d 137, 139, 723 N.E.2d 1089, 1091, we find that Bailey presents an arguable claim for compensation under R.C. 4123.01(C)(1). Thus, the trial court erred in granting Republic’s motion to dismiss Bailey’s complaint for failure to state a claim upon which relief can be granted. The judgment of the court of appeals is affirmed, and the cause is remanded to the common pleas court for further proceedings consistent with this opinion.3

Judgment affirmed.

Douglas, Resnick and Pfeifer, JJ., concur.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.

. Although the court of appeals held that R.C. 4123.01(C)(l)’s definition of injury embraced psychiatric conditions resulting from injuries to others, the court arrived at its holding in a *39roundabout fashion. In reaching its holding, the appellate court first considered whether the statute was constitutional under the equal protection provisions of the Ohio and United States Constitutions. In doing so, the appellate court ignored basic principles of statutory construction. State ex rel. Dickman v. Defenbacher (1955), 164 Ohio St. 142, 57 O.O. 134, 128 N.E.2d 59, paragraph one of the syllabus (courts shall presume statute is constitutional); Buchman n Wayne Trace Local School Dist. Bd. of Edn. (1995), 73 Ohio St.3d 260, 269, 652 N.E.2d 952, 960 (where more than one construction of a statute is possible, court shall adopt the one that preserves its constitutional validity). Since there is a constitutional interpretation of the statute, as explained infra, the appellate court should have refrained from addressing the constitutional question.


. Before its amendment in 1986, the statute had defined a compensable injury as “any injury, whether caused by external accidental means or accidental in character and result, received in the course of, and arising out of, the injured employee’s employment.” Am.Sub.H.B. No. 340, 140 Ohio Laws, Part II, 3481, 3485. The 1986 legislation amended R.C. 4123.01(C)(1) to provide that the definition of injury did not include psychiatric conditions, except those that had arisen from a physical injury or occupational disease. Am.Sub.S.B. No. 307, 141 Ohio Laws, Part I, 718.


. We dismiss, as improvidently allowed, the discretionary appeal in case No. 99-2174, 88 Ohio St.3d 1437, 724 N.E.2d 812.